Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 1 of 78 Pageid#: 54




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF VIRGINIA
                                ABINGDON

UNITED STATES OF AMERICA                      )
                                              )      Case No.
             v.                               )
                                              )      Violations:
                                              )
                                              )      18 U.S.C. § 371
LEELYNN DANIELLE CHYTKA                       )      18 U.S.C. § 1349/ § 1341
                                              )      18 U.S.C. § 1028A
                                              )      21 U.S.C. § 841(a)(1)


                                  INFORMATION


                                  INTRODUCTION

      The United States Attorney Charges that:

                    CARES Act and Pandemic Unemployment Benefits

      1. Unemployment Insurance (UI) is a state-federal program that provides

monetary benefits to eligible lawful workers. Although state workforce agencies

(SWAs) administer their respective UI programs, they must do so in accordance

with federal laws and regulations. UI payments (benefits) are intended to provide

temporary financial assistance to lawful workers who are unemployed through no

fault of their own. Each state sets its own additional requirements for eligibility,

benefit amounts, and length of time benefits can be paid. Generally, UI weekly

benefit amounts are based on a percentage of earnings over a base period. In

the Commonwealth of Virginia, the Virginia Employment Commission (VEC)

administers the UI program.

                                          1
USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 2 of 78 Pageid#: 55




      2. On March 13, 2020, the President of the United States declared the

ongoing Coronavirus Disease (COVID-19) pandemic to be an emergency under

§501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act

(42 U.S.C §§ 5121-5207).

      3. On March 18, 2020, the President signed the Families First Coronavirus

Response Act (“FFCRA”) into law. The FFCRA provided additional flexibility for

state UI agencies and additional administrative funding to respond to the COVID-

19 pandemic. The Coronavirus Aid, Relief, and Economic Security (“CARES”)

Act was signed into law on March 27, 2020. The CARES Act expanded states’

ability to provide UI for many workers impacted by COVID-19, including for

workers who were not ordinarily eligible for UI benefits. The CARES Act provided

for three new UI programs: Pandemic Unemployment Assistance (“PUA”);

Federal Pandemic Unemployment Compensation (“FPUC”); and Pandemic

Emergency Unemployment Compensation (“PEUC”).

      4. The first program, PUA, provides for up to 39 weeks of benefits to

individuals who are self-employed, seeking part-time employment, or otherwise

did not qualify for regular UI or extended benefits under state or federal law or

PEUC (detailed further below). Coverage includes individuals who have

exhausted all rights to regular UI benefits or extended benefits under state or

federal law or PEUC. Under the PUA provisions of the CARES Act, a person

who is a business owner, self-employed worker, independent contractor, or gig

worker can qualify for pandemic unemployment benefits administered by the

                                         2
USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 3 of 78 Pageid#: 56




VEC if he/she previously performed such work in Virginia and is unemployed,

partially unemployed, unable to work, or unavailable to work due to a COVID-19

related reason. The eligible timeframe to receive PUA includes weeks of

unemployment beginning on or after January 27, 2020 through December 31,

2020.

        5. The second program, PEUC, is a state-federal program that provides

for up to 13 weeks of benefits to individuals who have exhausted regular UI

under state or federal law, have no rights to regular UI under any other state or

federal law, are not receiving UI under the UI laws of Canada, and are able to

work, available for work, and actively seeking work. Under this program, states

must offer flexibility in meeting the “actively seeking work” requirement if

individuals are unable to search for work because of COVID-19, including

because of illness, quarantine, or movement restriction. The eligible timeframe

to receive PEUC includes weeks of unemployment beginning after the respective

state has an established agreement with the federal government through

December 31, 2020. The earliest being April 5, 2020.

        6. The third program, FPUC, provides individuals who are collecting

regular UI, PEUC, PUA, and several other forms of benefits with an additional

$600 per week. The eligible timeframe to receive FPUC was from weeks of

unemployment beginning after the respective state had an established

agreement with the federal government through July 31, 2020. The earliest

being April 5, 2020.

                                          3
USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 4 of 78 Pageid#: 57




      7. On August 8, 2020, after FPUC expired, the President signed a

Presidential Memorandum authorizing FEMA to use disaster relief funds

pursuant to Section 408 of the Stafford Act to provide supplemental payments for

lost wages to help ease the financial burden on individuals who were

unemployed as a result of COVID-19. The “Lost Wages Assistance Program”

(“LWAP”) served as a temporary measure to provide an additional $300 per

week via a total of $44 billion in FEMA funds. The period of assistance for LWAP

was August 1, 2020 to December 27, 2020.

      8. In total, more than $300 billion in additional federal funds for UI were

appropriated in 2020.

      9. The PUA, FPUC, and LWAP programs (collectively, “pandemic

unemployment benefits”) are administered by the various states, including the

Commonwealth of Virginia, but their benefits are funded by the federal

government. In order to receive pandemic benefits, an applicant must access a

website maintained and administered by the VEC and file a claim. Separate

claims are not filed for PUA, FPUC, and LWAP. Rather, a single claim for PUA,

if approved, results in an approved claim for the additional FPUC and LWAP

benefits as well.

      10.    Individuals are only eligible for pandemic unemployment benefits if

they are unemployed for reasons related to the COVID-19 pandemic and are

otherwise available to work and are seeking employment.

      11.    Once an applicant is at the website, the applicant is required to enter

                                         4
USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 5 of 78 Pageid#: 58




personally identifiable information (PII) including name, date of birth, Social

Security Number, email address, phone number, and physical address. An

applicant is then required to answer a series of questions to determine eligibility

and payment amount. An applicant must then attest, under penalty of perjury,

that the information provided in the claim application is true and accurate.

      12.      Upon completion, the application is submitted to the VEC. If

approved, the applicant can choose whether to have the pandemic

unemployment benefits deposited directly into a bank account of their choosing,

or the funds can be loaded on a pre-paid debit card which is then shipped to the

applicant via United States Postal Service to the address listed on their

application.

      13.      The recipient of pandemic unemployment benefits receives a unique

Personal Identification Number (“PIN”) to access the VEC each week to re-certify

their unemployment status. Payments for pandemic unemployment benefits are

based on a seven-day period, from Sunday through Saturday. Thus, the benefits

recipient must certify every seven days that he or she: was ready, willing and

able to work each day; was seeking full time employment; did not refuse any job

offers or referrals; and had reported any employment during the week and the

gross pay or other payments received.

      14.      In or around June 2020, the VEC began reviewing UI and PUA

claims to identify fraudulent claims. By August 2020, the VEC officials had

learned from other states that inmates in correctional facilities were receiving UI

                                          5
USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 6 of 78 Pageid#: 59




benefits.

       15.     Incarcerated individuals are not eligible for pandemic unemployment

benefits insomuch as their unemployment was a result of their incarceration and

not related to COVID-19. These individuals are unemployed due to their own

criminal conduct and not due to COVID-19 reasons. Additionally, because

incarcerated individuals are no longer able to actively seek full-time employment

due to their incarceration, they are not eligible to receive pandemic

unemployment benefits for the period of time they are incarcerated.

       16.     Consequently, the VEC obtained a list of approximately 39,000

inmates housed by the Virginia Department of Corrections and cross-matched

the Virginia UI and PUA claims to people who were shown to be claimants on the

inmate list. The analysis revealed over 6,000 claims filed on the behalf of

inmates in Virginia, totaling over $85 million in paid claims.

       17.     The Southwest Virginia Regional Jail Authority-Duffield (SWRJA-

Duffield) and Southwest Virginia Regional Jail Authority-Abingdon (SWRJA-

Abingdon) are both located in the Western District of Virginia.

       18.     108 Twin Circle Drive, Lebanon, VA 24266 is in the Western District

of Virginia.

                                   The Conspiracy

       19. In May 2020 Leelynn Danielle CHYTKA (CHYTKA), Greg Tackett

(G.T.), and Jeff Tackett (J.T.) developed a scheme and artifice to file fraudulent

claims for pandemic unemployment benefits via the VEC website. The scheme

                                          6
USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 7 of 78 Pageid#: 60




and artifice was to submit claims for various individuals, including CHYTKA, G.T.,

and J.T., who were ineligible to receive pandemic unemployment benefits, by

making materially false representations including, but not limited to: that the

applicant was unemployed as a result of COVID-19; using a fictitious employer

as the name of the last employer when the applicant became unemployed due to

COVID-19; that the applicant was ready, willing, and able to work each day; and

that the applicant was actively seeking full-time employment.

      20. Because pandemic unemployment benefits were paid on a weekly

basis, the scheme was a continuing scheme whereby CHYTKA, G.T., and J.T.

agreed and conspired to file weekly re-certifications for the claims they

submitted. In so doing, CHYTKA re-verified and re-certified the same materially

false representations and pretenses as stated herein for each claim submitted,

on numerous occasions as further detailed below.

      21. At the time the scheme was devised, J.T. was incarcerated at the

Southwest Virginia Regional Jail Authority – Duffield (SWVRJA-Duffield) and

incapable of accessing a computer system in order to file his own fraudulent

claim. In furtherance of the scheme, J.T. provided all PII required to file his claim

to CHYTKA via email and telephone communications. CHYTKA and G.T. then

filed a fraudulent claim on behalf of J.T.

      22. After CHYTKA, G.T., and J.T. began receiving pandemic

unemployment benefits, the scheme broadened to include other inmates at

SWVRJA-Duffield, and other family members and friends of CHYTKA’s, G.T.’s,

                                             7
USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 8 of 78 Pageid#: 61




and J.T.’s, each of whom were then known to be ineligible for pandemic

unemployment benefits.

      23. In furtherance of the scheme, J.T. approached those co-conspirators

who were then incarcerated at SWVRJA-Duffield and told them he had a way to

make money by submitting claims for pandemic unemployment benefits on their

behalf. The incarcerated co-conspirators then provided their PII to J.T., who then

conveyed the information to CHYTKA and G.T. via email and telephone

communications for the purpose of filing a claim.

      24. Co-conspirators who were not incarcerated at the time of their filing

provided their own PII to CHYTKA and G.T. for the purpose of filing their claims.

      25. Some co-conspirators agreed that in exchange for filing their

respective fraudulent claims, CHYTKA, G.T., and J.T. could keep a portion of the

money the respective co-conspirators received. Some co-conspirators gave their

PII to CHYTKA and G.T. in exchange for controlled substances. CHYTKA, G.T.,

and J.T. also filed fraudulent claims for other co-conspirators based solely on

their close family or personal relationships.

      26. To effect the object of the conspiracy, CHYTKA and G.T. used the

address of the residence in which they lived: 108 Twin Circle Drive, Lebanon, VA

24266 for all co-conspirators’ applications. By doing this, CHYTKA and G.T.

ensured the government pre-paid debit cards used to disburse pandemic

unemployment benefit payments were all sent to their address. Once claims

were approved, pre-paid debit cards were mailed via United States Postal

                                          8
USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 9 of 78 Pageid#: 62




Service to this address.

      27. Thirty-nine (39) pandemic unemployment benefit claims used the

address of 108 Twin Circle Drive, Lebanon, Virginia 24266.

      28. 108 Twin Circle Drive, Lebanon, Virginia, 24266 was the residence of

CHYTKA and G.T.

      29. CHYTKA, G.T., and J.T. were all listed on the VEC’s records as having

applied for, and received, pandemic unemployment benefits while using the 108

Twin Circle Drive address. Their claims were the first three claims filed using the

108 Twin Circle Drive address. CHYTKA’s application was filed with the VEC on

May 11, 2020, G.T.’s application was filed with the VEC on May 20, 2020 and

J.T.’s application was filed with the VEC on June, 3, 2020.

      30. On twelve (12) of the pandemic unemployment claims that used the

108 Twin Circle Drive address, “Walls” was provided as the answer to the

claimant application security question “What is your mother’s maiden name?”

“Walls” is CHYTKA’s maiden name.

      31. On seventeen (17) of the pandemic unemployment claims that used

the 108 Twin Circle Drive address, the telephone number XXX-XXX-5856 was

used. This telephone number is CHYTKA’s cell phone number.

      32. Investigators interviewed fifteen (15) inmates at the SWVRJA-Duffield

and SWVRJA-Abingdon facilities. As detailed below, several inmates provided

statements stating J.T. approached inmates and told them he had a way of

submitting claims for pandemic unemployment benefits on their behalf. One

                                         9
USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 10 of 78 Pageid#: 63




 inmate told investigators several of the individuals shared a common “pod”

 together at the SWVRJA-Duffield facility and they commonly discussed the plan

 to submit information for pandemic unemployment benefits. The incarcerated

 individuals provided their Social Security Numbers and dates of birth to J.T., who

 then conveyed that information to CHYTKA and G.T. via email and telephone

 communications for the purpose of filing the fraudulent claims.

                       Manner and Means of the Conspiracy

       33. In order to effect the object of the conspiracy, the co-conspirators

 undertook the following overt acts, as well as others not detailed herein:

       34. CHYTKA

          CHYTKA was interviewed by investigators on January 26, 2021 while

 incarcerated at the Lincoln County Detention Center located in Lincolnton, North

 Carolina. CHYTKA confessed to filing fraudulent claims for pandemic

 unemployment benefits for herself, J.T., G.T. and at least thirty-six (36) other

 individuals associated with the address of 108 Twin Circle Drive, Lebanon,

 Virginia. In a recorded interview, CHYTKA told investigators the following:

              a. In May 2020, CHYTKA discovered she could make money by

 applying for pandemic unemployment benefits via the VEC website. CHYTKA

 sought to obtain pandemic unemployment benefits even though, as she then well

 knew, she was not eligible to receive such benefits. CHYTKA told investigators

 she was employed by a company called “Appen” at the time of her filing and was

 not otherwise eligible for pandemic unemployment benefits.

                                          10
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 11 of 78 Pageid#: 64




              b. On May 11, 2020, CHYTKA filed a claim with the VEC. The claim

 was processed and approved. Upon approval, the VEC sent confirmation

 information to CHYTKA via email to a GMAIL account she listed on her

 application. Payments were initially made to CHYTKA via electronic funds

 transfer to a bank account listed on her application.

              c. CHYTKA also received via United States Post a Mastercard pre-

 paid debit card in her name at 108 Twin Circle Drive, Lebanon, VA 24266. At

 some point thereafter, CHYTKA elected to receive payments to this debit card

 rather than the original bank account.

              d. In order to continue to receive weekly pandemic unemployment

 benefit deposits to the pre-paid debit card, CHYTKA made subsequent weekly

 re-certifications using her computer, by accessing the VEC website.

              e. The filing of this fraudulent claim resulted in not less than

 $18,004.00 being paid to CHYTKA, including PUA and LWAP payments.

              f. With the assistance of other individuals, including J.T. and G.T.,

 CHYTKA filed claims for pandemic unemployment benefits for those individuals

 associated with the 108 Twin Circle Drive address. In addition, as detailed

 below, CHYTKA also told investigators she filed fraudulent claims for several

 friends and family members but used their own addresses so payments went

 directly to them.

              g. CHYTKA told investigators she attempted to start a business

 called “D&R Accounting” in order to facilitate the filing of pandemic

                                          11
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 12 of 78 Pageid#: 65




 unemployment claims. According to CHYTKA, “D&R” stood for “Danielle and

 Roo.” “Roo” is a known alias for G.T. CHYTKA explained to investigators she

 wanted to make her business “legit” – that instead of stealing other people’s

 unemployment money, she wanted to eventually charge people a fee for her

 service of filing fraudulent claims. CHYTKA was further questioned by

 investigators whether indeed it was her intent to create a “legitimate” business for

 the purpose of filing fraudulent claims of unemployment. CHYTKA responded

 “yes” - that had been her intent.

              h. CHYTKA classified the other co-conspirators into three general

 categories: 1) inmates at the SWVRJA-Duffield whose PII was passed on to her

 by J.T. so CHYTKA could file fraudulent claims with the VEC; 2) personal friends

 of CHYTKA’s, G.T.’s, and J.T.’s who provided CHYTKA with their PII so

 CHYTKA could file fraudulent claims with the VEC; and 3) acquaintances of

 G.T.’s who provided CHYTKA with PII so CHYTKA could file fraudulent claims

 with the VEC, even though they were not eligible to receive such benefits.

 CHYTKA told investigators several of these co-conspirators provided their PII in

 exchange for G.T. providing them controlled substances.

              i. After successfully filing for pandemic unemployment benefits on

 behalf of inmates, CHYTKA received via United States Post a prepaid debit card

 in each inmate’s name at 108 Twin Circle Drive, Lebanon, VA 24266. CHYTKA

 and G.T. then used the debit cards to their own benefit, and CHYTKA

 occasionally sent money to the inmates’ commissary accounts in jail as directed

                                          12
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 13 of 78 Pageid#: 66




 by J.T.

              j. CHYTKA told investigators she only loaded inmates’ commissary

 accounts if J.T. directed her to do so. There were several inmates for whom

 CHYTKA filed fraudulent claims and received pandemic unemployment benefit

 disbursements through the VEC who did not receive any money on their

 commissary accounts.

              k. On or around the dates their respective claims were filed with the

 VEC, CHYTKA’s friends and G.T.’s acquaintances, met with CHYTKA or G.T. at

 their residence located at 108 Twin Circle Drive, Lebanon, VA. Each provided

 CHYTKA or G.T. with his/her PII. CHYTKA entered this information into the VEC

 website and filed each co-conspirator’s application due to her familiarity with the

 system.

              l. After successfully filing claims for these co-conspirators,

 CHYTKA received via United States Post a pre-paid debit card in the individual’s

 name at 108 Twin Circle Drive, Lebanon, VA 24266. CHYTKA and G.T. usually

 kept these cards and paid these individuals in cash, illicit drugs, or other items of

 value (including providing some individuals with vehicles).

              m. In order to continue receiving weekly deposits to the prepaid debit

 cards, CHYTKA made subsequent weekly re-certifications on the individuals’

 behalf.

              n. CHYTKA filed all claims electronically using her personal

 computer from her home at 108 Twin Circle Drive, Lebanon, VA 24266.

                                          13
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 14 of 78 Pageid#: 67




 CHYTKA filed all claims by accessing the VEC website via the internet.

       35. G.T.

              a. On May 20, 2020, G.T. provided his PII, including his Social

 Security Number and date of birth CHYTKA. On May 20, 2020, CHYTKA filed a

 claim with the VEC on G.T.’s behalf. The claim was processed and approved.

 Payments were initially made via electronic funds transfer to a bank account

 listed on the application.

              b. Between on or about May 20, 2020 and on or about May 30,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in G.T.’s name at 108 Twin Circle Drive, Lebanon, VA 24266. At some

 point thereafter, CHYTKA elected to receive payments to this debit card rather

 than the original bank account.

              c. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on G.T.’s behalf.

              d. The filing of this fraudulent claim resulted in not less than

 $18,320.00 being paid to G.T., including PUA and LWAP payments.

              e. G.T. was interviewed by investigators on January 12, 2021. G.T.

 admitted to signing up for pandemic unemployment benefits in May 2020. G.T.

 said he and his “old lady” (CHYTKA) entered his information in the computer

 together.

              f. G.T. told investigators he was not incarcerated at the time he filed

 for pandemic unemployment benefits and he had been out of jail for several

                                          14
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 15 of 78 Pageid#: 68




 months in May 2020. G.T. told investigators he was formerly employed at Ace

 Tree Service and T & M Home Solutions, but T & M Home Solutions “was not a

 legit business”, and he “just made it up – [he] made up a name and was doing

 handyman work.”

              g. G.T. initially maintained he filed for pandemic unemployment

 benefits “legitimately” based upon his unemployment from Ace Tree Service and

 T & M Solutions. Investigation determined this to be false. G.T. told

 investigators he was unable to seek employment during the time he filed for

 pandemic unemployment benefits because he “went on the run”. G.T. told

 investigators prior to filing for unemployment, he had been charged with

 possession of controlled substances, was incarcerated for about six months

 before receiving a bond, then “went on the run” to avoid apprehension. As such,

 G.T.’s unemployment was not due to COVID-19.

              h. When pressed by investigators on how he assisted CHYTKA with

 the scheme to file fraudulent claims, G.T. told investigators “I mean, I just signed

 people up…”. G.T. then told investigators he signed up his “PawPaw” (D.L.M.

 Sr.), but explained “…but he didn’t know, it got locked, I never got it…like, I

 mean, he didn’t even know.”

              i. G.T. told investigators he also signed up his mother, V.M. G.T.

 told investigators he gave his mother some of the money but did not give her all

 the money. G.T. told investigators his mother did not have any knowledge he

 had signed her up. The investigation determined these statements to be false.

                                          15
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 16 of 78 Pageid#: 69




 As detailed below, V.M. admitted to providing her own PII to CHYTKA. Jailhouse

 telephone calls revealed the following conversation between G.T. and V.M. on

 January 15, 2021:

       V.M.: So what’d they say about me, Roo?...

       G.T.: I told them that I did it…that I filed under your name and that
       you didn’t know, so…you’ll be good, Mama. I, uh, I caught a Federal
       felony, but you’re good though. Don’t worry, I got it

        …I told them, where I did the pandemic assistance and stuff, I just
       told them that when I gave you the card I said that it was just
       pandemic assistance. That it – it was me that filed it – I did it all,
       so…I’m sorry – but I didn’t want you in trouble and stuff, so – I didn’t
       know what else to tell ‘em.

              j. G.T. told investigators the reason there were so many names

 associated with the 108 Twin Circle Drive address was because there was a

 business operated out of the house called D&R Accounting LLC. On a recorded

 jailhouse telephone call between G.T. and his mother, V.M., on January 11,

 2021, G.T. admitted “we filed for people under the accountant business.”

 Knowing jailhouse calls are monitored, V.M. interrupted G.T., saying “watch what

 you say…”.

       36. J.T.

              a. Once CHYTKA and G.T. each began receiving pandemic

 unemployment benefits, CHYTKA discussed the scheme with J.T. and explained

 how he could also receive money.

              b. Between on or about May 28, 2020, and on or about May 31,

 2020, J.T. provided his PII, including his Social Security Number and date of

                                          16
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 17 of 78 Pageid#: 70




 birth, to CHYTKA.

               c. On June 3, 2020, CHYTKA filed a claim with the VEC on J.T.’s

 behalf. Emails between CHYTKA and J.T. show J.T.’s interest in the status of

 his claim. CHYTKA’s response demonstrates her efforts to file the required

 certifications.




               d. The claim was processed and approved. On June 8, 2020,

 CHYTKA informed J.T. his claim had been approved and G.T. (nicknamed “Roo”)

 would use the funds to buy J.T. a truck. In an email response, J.T. demonstrated

 his understanding of the object of the scheme, and his willing participation in the

 scheme.




               e.    Payments were initially made via electronic funds transfer to a


                                            17
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 18 of 78 Pageid#: 71




 bank account listed on the application.

              f. Between on or about June 3, 2020 and on or about June 13,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in J.T.’s name at 108 Twin Circle Drive, Lebanon, VA 24266. At some

 point thereafter, CHYTKA elected to receive payments to this debit card rather

 than the original bank account.

              g. CHYTKA and G.T. did not initially provide the debit card to J.T.,

 as he was incarcerated. CHYTKA and G.T. used the debit card for their benefit,

 and occasionally sent money to J.T.’s commissary account.

              h. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on J.T.’s behalf.

              i. The filing of this fraudulent claim resulted in not less than

 $18,004.00 being paid to J.T., including PUA and LWAP payments.

              j. As further detailed below, J.T. assisted CHYTKA and G.T. in filing

 claims for pandemic unemployment assistance for co-conspirators who were

 incarcerated at the time of their filing. For each of these co-conspirators, J.T.

 conveyed the PII required so CHYTKA could file fraudulent claims.

              k. Investigators interviewed J.T. on January 12, 2021 while J.T. was

 incarcerated at SWVRJA-Abingdon. During this interview, J.T. admitted to

 providing his PII to CHYTKA while he was incarcerated for the purpose of

 CHYTKA filing a claim for pandemic unemployment benefits on his behalf. J.T.

 told investigators the extent of his involvement was his own claim, and he only

                                           18
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 19 of 78 Pageid#: 72




 benefitted approximately $1,600.00 from the scheme. Investigation determined

 this to be a false statement.

               l. J.T. eventually told investigators he passed on a lot of people’s

 PII to CHYTKA and she paid them $100 and paid J.T. for passing on the

 information. J.T. then told investigators he “had no clue” it was for

 unemployment, instead thinking it was stimulus money. Investigation

 determined these statements to be false. Numerous email messages between

 J.T. and CHYTKA, and J.T. and various other inmates reveal frequent discussion

 of filing for unemployment claims. In a recorded jailhouse video chat on

 December 14, 2020, J.T. demonstrated his complete knowledge of the scheme

 to submit fraudulent claims for pandemic unemployment when he spoke with

 B.J.:

         J.T. Hey – did you ever sign up on that fucking shit that everyone’s
         getting?

         B.J. No.

         J.T. Well you should get ….it ends, today’s the last fucking day,
         well tomorrow – the 15th.

         B.J. Wait – um – unemployment?

         J.T. Yeah.

         B.J. Nigga - I’m not tryin’ to fuckin’ catch no fed charges

         J.T. Ayight, but, you ain’t going to, but...


               m. During the interview, J.T. claimed his mother, V.M., had nothing


                                            19
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 20 of 78 Pageid#: 73




 to do with signing up for pandemic unemployment benefits. J.T. said “my mother

 doesn’t even know her unemployment has even been signed up.” Investigation

 determined this to be a false statement. In a recorded jailhouse telephone call

 the night before, on January 11, 2021, J.T. told his mother, V.M. he “fucked up”

 and was caught with “all them debit cards.” V.M. then told J.T. she didn’t know

 CHYTKA was filing so many fraudulent claims until she “went in to check my

 claim.” J.T. interrupted his mother and said “stop, stop, stop – don’t say nothing

 else over this phone.”

       37. A.A.

              a. A.A. is an acquaintance of CHYTKA’s. In or about July 2020,

 A.A. became aware of the scheme by which CHYTKA, G.T., and J.T. were filing

 fraudulent claims.

              b. A.A. sought to obtain pandemic unemployment benefits even

 though, as she then well knew, she was not eligible to receive such benefits.

              c. On or about July 21, 2020, A.A. went to 108 Twin Circle Drive,

 Lebanon, VA 24266 and met with CHYTKA. A.A. provided her PII to CHYTKA,

 including her Social Security Number and date of birth. Although A.A. was

 present at the time of the filing, CHYTKA entered the information and filed the

 claim due to her familiarity with the system.

              d. On or about July 21, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on A.A.’s behalf.

              e. Between on or about July 21, 2020 and on or about August 1,

                                          20
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 21 of 78 Pageid#: 74




 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of A.A. at 108 Twin Circle Drive, Lebanon, VA 24266.

             f. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on A.A.’s behalf.

             g. The filing of this fraudulent claim resulted in not less than

 $4,454.00 being paid to the pre-paid debit card assigned to A.A., including PUA

 and LWAP payments.

             h. CHYTKA and G.T. did not initially provide the debit card to A.A.

 CHYTKA and G.T. used the debit card for their benefit while occasionally

 providing cash and drugs to A.A.

       38.   J.B.

             a. J.B. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits. J.B.

 was incarcerated at all times relevant to this scheme. J.B.’s unemployment was

 due to his incarceration and not due to COVID-19.

             b. Between or about July 10, 2020 and on or about July 17, 2020,

 J.B. provided his PII to J.T., including his Social Security Number and date of

 birth. J.T. then conveyed the PII to CHYTKA so she could file a claim for

 pandemic unemployment benefits with the VEC on J.B.’s behalf.

             c. On or about July 17, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on J.B.’s behalf.

             d. Between on or about July 17, 2020 and on or about July 27,

                                         21
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 22 of 78 Pageid#: 75




 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of J.B. at 108 Twin Circle Drive, Lebanon, VA 24266.

             e. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on J.B.’s behalf.

             f. The filing of this fraudulent claim resulted in not less than

 $15,192.00 being paid to the pre-paid debit card assigned to J.B., including PUA

 and LWAP payments. CHYTKA and G.T. did not, however, provide the debit

 card to J.B. $15,192.00 was reclaimed by the VEC after fraudulent activity was

 detected.

             g. In a recorded interview, J.B. told investigators he was unaware

 an unemployment claim had been filed on his behalf with the VEC. Investigation

 determined this statement to be false.

             h. On December 10, 2020, after J.T. was released from jail, J.T.

 confirmed he was in possession of J.B.’s unemployment benefits in an email sent

 to J.B. In response to this email on December 16, 2020, J.B. demonstrated his

 understanding of the object of the scheme, and his willing participation in the

 scheme.




                                          22
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 23 of 78 Pageid#: 76




       39. G.B.

              a. G.B. is an acquaintance of CHYTKA’s and G.T.’s. In or about

 July, 2020, G.B. became aware of the scheme by which CHYTKA, G.T., and J.T.

 were filing fraudulent claims.

              b. G.B. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits.

              c. On or about July 22, 2020, G.B. went to 108 Twin Circle Drive,

 Lebanon, VA 24266 and met with CHYTKA and G.T. G.B. provided his PII to

 CHYTKA, including his Social Security Number and date of birth. CHYTKA

 entered the information and filed the claim due to her familiarity with the system.

              d. On or about July 22, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on G.B.’s behalf.

              e. Between on or about July 22, 2020 and on or about August 1,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of G.B. at 108 Twin Circle Drive, Lebanon, VA 24266.

              f. In order to continue to receive weekly deposits to the pre-paid


                                          23
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 24 of 78 Pageid#: 77




 debit card, CHYTKA made subsequent weekly re-certifications on G.B.’s behalf.

              g. The filing of this fraudulent claim resulted in not less than

 $5,560.00 being paid to the debit card assigned to G.B., including PUA and

 LWAP payments. CHYTKA and G.T. did not provide the debit card to G.B.

 CHYTKA and G.T. used the debit card for their benefit while occasionally

 providing cash and drugs to G.B.

              h. On January 25, 2021, G.B. was interviewed by investigators while

 incarcerated at the SWVRJA-Abingdon. In a recorded interview, G.B. denied

 even knowing CHYTKA or G.T. Investigation determined this statement to be

 false. In a recorded interview, when questioned by investigators about G.B.,

 CHYTKA said G.B. was present at her house and sat with her when she filed his

 information. CHYTKA explained G.B. was associated with G.T. through illicit

 drug activity.

       40. J.C.

              a. J.C. is an acquaintance of G.T.’s. In or about July 2020, J.C.

 became aware of the scheme by which CHYTKA, G.T., and J.T. were filing

 fraudulent claims.

              b. J.C. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits.

              c. On or about July 7, 2020, J.C. went to 108 Twin Circle Drive,

 Lebanon, VA 24266 and met with CHYTKA and G.T. J.C. provided his PII to

 CHYTKA, including his Social Security Number and date of birth. Although J.C.

                                          24
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 25 of 78 Pageid#: 78




 was present at the time of the filing, CHYTKA entered the information and filed

 the claim due to her familiarity with the system.

                d. On or about July 7, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on J.C.’s behalf.

                e. Between on or about July 7, 2020 and on or about July 17, 2020,

 CHYTKA and G.T. received via United States Post a Mastercard pre-paid debit

 card in the name of Joshua S. J.C. at 108 Twin Circle Drive, Lebanon, VA 24266.

                f. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on J.C.’s behalf.

                g. The filing of this fraudulent claim resulted in not less than

 $17,846.00 being paid to the debit card assigned to J.C., including PUA and

 LWAP payments. CHYTKA and G.T. did not provide the debit card to J.C.

 CHYTKA and G.T. used the debit card for their benefit.

                h. In a recorded interview, when questioned by investigators about

 J.C., CHYTKA said J.C. was present at her house and sat with her when she

 filed his information. CHYTKA explained J.C. was associated with G.T. through

 illicit drug activity and his fraudulent claim was filed as part of an illicit drug

 transaction.

        41. K.C.

                a. K.C. is a friend of CHYTKA’s. In or about July 2020, K.C.

 became aware of the scheme by which CHYTKA, G.T., and J.T. were filing

 fraudulent claims.

                                             25
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 26 of 78 Pageid#: 79




             b. K.C. sought to obtain pandemic unemployment benefits even

 though, as she then well knew, she was not eligible to receive such benefits.

             c. On or about July 2, 2020, K.C. went to 108 Twin Circle Drive,

 Lebanon, VA 24266 and met with CHYTKA and G.T. K.C. provided her PII to

 CHYTKA, including her Social Security Number and date of birth. Although K.C.

 was present at the time of the filing, CHYTKA entered the information and filed

 the claim due to her familiarity with the system. On or about July 13, 2020,

 CHYTKA attempted to file a claim with the VEC seeking pandemic

 unemployment assistance on K.C.’s behalf. At the time of the filing, the VEC

 website indicated an account in K.C.’s name had already been created.

             d. The filing of this fraudulent claim resulted in not less than

 $1,492.00 being paid to the debit card assigned to K.C. Because a card had

 been previously issued, CHYTKA and G.T. never received a newly issued card in

 K.C.’s name.

       42. D.D.

             a. D.D. is an acquaintance of CHYTKA’s and G.T.’s and a relative of

 their landlord, M.H. In or about June 2020, D.D. became aware of the scheme

 by which CHYTKA, G.T., and J.T. were filing fraudulent claims. D.D. then sought

 to obtain pandemic unemployment benefits even though, as he then well knew,

 he was not eligible to receive such benefits.

             b. On or about June 26, 2020, D.D. provided his PII, including his

 Social Security Number and date of birth, to CHYTKA for the purpose of filing a

                                          26
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 27 of 78 Pageid#: 80




 fraudulent claim. On or about June 26, 2020, CHYTKA filed a claim with the

 VEC seeking pandemic unemployment benefits on D.D.’s behalf.

              c. Between on or about June 26, 2020 and on or about July 5,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of D.D. at 108 Twin Circle Drive, Lebanon, VA 24266.

              d. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on D.D.’s behalf.

              e. The filing of this fraudulent claim resulted in not less than

 $18,004.00 being paid to the debit card assigned to D.D., including PUA and

 LWAP payments. CHYTKA and G.T. did not provide the debit card to D.D. In a

 recorded interview, CHYTKA told investigators she wrote D.D. a check in the

 amount of $1,200.00 out of the funds received in his name. Thereafter, CHYTKA

 and G.T. used the debit card for their benefit.

              f. In a recorded interview, D.D. denied having anything to do with

 providing his PII to CHYTKA for the purpose of filing a fraudulent claim. D.D. told

 investigators CHYTKA must have received his PII from documents left in the

 house in which she was living. Investigation determined this statement to be

 false.

              g. A review of D.D.’s financial records indicate he did receive a

 monetary payment from CHYTKA in the amount of $1,200.00, as CHYTKA told

 investigators.



                                          27
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 28 of 78 Pageid#: 81




             h. In a recorded interview, M.H. also told investigators D.D. told her

 he received money from CHYTKA. M.H. also told investigators D.D. took a

 number of CHYTKA’s personal belongings from 108 Twin Circle Drive because

 “she owed her money.”

       43. M.D.

             a. M.D. is an acquaintance of CHYTKA’s and G.T.’s, the sister of

 their landlord, M.H., and D.D.’s wife. M.D. sought to obtain pandemic

 unemployment benefits even though, as she then well knew, she was not eligible

 to receive such benefits. M.D. was incarcerated at all times relevant to this

 scheme. M.D.’s unemployment was due to her incarceration and not due to

 COVID-19.

             b. In a recorded interview, CHYTKA explained that in or about July,

 2020, M.D. provided her PII to D.D., including her Social Security Number and

 date of birth. D.D. then conveyed the PII to M.H., who then conveyed the PII to

 CHYTKA so she could file a fraudulent claim for pandemic unemployment

 benefits on M.D.’s behalf.

             c. On or about July 17, 2020, CHYTKA filed a claim with the VEC

                                          28
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 29 of 78 Pageid#: 82




 seeking pandemic unemployment benefits on M.D.’s behalf.

             d. Between on or about July 17, 2020 and on or about July 27,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of M.D. at 108 Twin Circle Drive, Lebanon, VA 24266.

             e. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on M.D.’s behalf.

             f. The filing of this fraudulent claim resulted in not less than

 $18,004.00 being paid to the debit card assigned to M.D., including PUA and

 LWAP payments. CHYTKA and G.T. did not, however, provide the debit card to

 M.D. CHYTKA and G.T. used the debit card for their benefit until they were

 apprehended.

       44. C.E.

             a. C.E. is a friend of CHYTKA’s. In or about July, 2020, C.E.

 became aware of the scheme by which CHYTKA, G.T., and J.T. were filing

 fraudulent claims.

             b. C.E. sought to obtain pandemic unemployment benefits even

 though, as she then well knew, she was not eligible to receive such benefits.

             c. On or about July 13, 2020, C.E. went to 108 Twin Circle Drive,

 Lebanon, VA 24266 and met with CHYTKA and G.T. C.E. provided her PII to

 CHYTKA, including her Social Security Number and date of birth. Although C.E.

 was present at the time of the filing, CHYTKA entered the information and filed

 the claim due to her familiarity with the system. On or about July 13, 2020,

                                         29
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 30 of 78 Pageid#: 83




 CHYTKA attempted to file a claim with the VEC seeking pandemic

 unemployment assistance on C.E.’s behalf. At the time of the filing, the VEC

 website indicated an account in C.E.’s name had already been created.

              d. The filing of this fraudulent claim resulted in not less than

 $1,785.00 being paid to the debit card assigned to C.E. Because a card had

 been previously issued, CHYTKA and G.T. never received a newly issued card in

 C.E.’s name.

       45. E.G.

              a. E.G. is an acquaintance of CHYTKA’s and G.T.’s. In or about

 July, 2020, E.G. became aware of the scheme by which CHYTKA, G.T., and J.T.

 were filing fraudulent claims.

              b. E.G. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits.

              c. On or about July 7, 2020, E.G. went to 108 Twin Circle Drive,

 Lebanon, VA 24266 and met with CHYTKA and G.T. E.G. provided his PII to

 G.T., including his Social Security Number and date of birth. G.T. then provided

 E.G.’s information to CHYTKA, who entered the information and filed the claim

 due to her familiarity with the system.

              d. On or about July 7, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on E.G.’s behalf.

              e. Between on or about July 7, 2020 and on or about July 17, 2020,

 CHYTKA and G.T. received via United States Post a Mastercard pre-paid debit

                                           30
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 31 of 78 Pageid#: 84




 card in the name of E.G. at 108 Twin Circle Drive, Lebanon, VA 24266.

              f. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on E.G.’s behalf.

              g. The filing of this fraudulent claim resulted in not less than

 $17,846.00 being paid to the debit card assigned to E.G. including PUA and

 LWAP payments. CHYTKA and G.T. did not provide the debit card to E.G.

 CHYTKA and G.T. used the debit card for their benefit.

              h. E.G. was interviewed by investigators. E.G. told investigators “I

 had him (G.T.) file for my unemployment…but I didn’t know nothing about it.”

 E.G. went on to tell investigators G.T. told him they (G.T. and CHYTKA) were

 filing unemployment for a few people and “if he could get his stuff together, they’d

 file for mine.” E.G. then told investigators G.T. contacted E.G.’s mother asking

 her to provide E.G.’s birth certificate and photo identification in order to get his

 money. E.G. told investigators his brothers, R.G. and C.M. both had G.T. file

 unemployment for them, and his brother C.M. “talked me into it, too.” E.G. told

 investigators G.T. asked E.G.to give him $500 of the money received.

              i. Jailhouse video chats revealed that on January 27, 2021, in a

 recorded call to his mother, E.G. acknowledged to his mother “You know how

 Roo filed for my unemployment?”; “But I ain’t eligible for unemployment…”; “I told

 them that (R.G.) was filing for his…”; “You better tell (R.G.) and Brown, both to

 watch it!” (“Brown” is a nickname for C.M.)

       46. R.G.

                                           31
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 32 of 78 Pageid#: 85




              a. R.G. is an acquaintance of CHYTKA’s and G.T.’s. In or about

 July 2020, R.G. became aware of the scheme by which CHYTKA, G.T., and J.T.

 were filing fraudulent claims.

              b. R.G. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits.

              c. On or about July 14, 2020, R.G. went to 108 Twin Circle Drive,

 Lebanon, VA 24266 and met with CHYTKA and G.T. R.G. provided his PII to

 CHYTKA, including his Social Security Number and date of birth. Although R.G.

 was present at the time of the filing, CHYTKA entered the information and filed

 the claim due to her familiarity with the system.

              d. On or about July 14, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on R.G.’s behalf.

              e. Between on or about July 15, 2020 and on or about July 25,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of R.G. at 108 Twin Circle Drive, Lebanon, VA 24266.

              f. The filing of this fraudulent claim resulted in not less than

 $15,950.00 being paid to the debit card assigned to R.G., in both PUA and

 LWAP payments. CHYTKA and G.T. did not provide the debit card to R.G.

 CHYTKA and G.T. attempted to use the debit card for their own benefit, but the

 card was locked when they received it. $15,192.00 was reclaimed by the VEC

 after fraudulent activity was detected.

       47. J.H.

                                           32
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 33 of 78 Pageid#: 86




             a. J.H. is an acquaintance of CHYTKA’s. In or about June 2020,

 J.H. became aware of the scheme by which CHYTKA, G.T., and J.T. were filing

 fraudulent claims.

             b. J.H. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits.

             c. On or about June 10, 2020, J.H. provided his PII, including his

 Social Security Number and date of birth, to M.E., who then conveyed the

 information to CHYTKA for the purpose of filing a fraudulent claim.

             d. On or about June 10, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on J.H.’s behalf.

             e. Between on or about June 10, 2020 and on or about June 20,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of J.H. at 108 Twin Circle Drive, Lebanon, VA 24266.

             f. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on J.H.’s behalf.

             g. The filing of this fraudulent claim resulted in not less than

 $17,530.00 being paid to the debit card assigned to J.H., including PUA and

 LWAP payments. CHYTKA and G.T. did not provide the debit card to J.H.

 CHYTKA and G.T. used the debit card for their benefit while occasionally

 providing cash to J.H.

       48. M.H.

             a. M.H. was CHYTKA’s and G.T.’s friend and landlord. M.H. was

                                         33
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 34 of 78 Pageid#: 87




 the property owner of 108 Twin Circle Drive.

             b. In or about June 2020, CHYTKA and G.T. told M.H. she could

 receive free money by filing for pandemic unemployment benefits via the VEC.

 Based on this information, M.H. sought to obtain pandemic unemployment

 benefits even though, as she then well knew, she was not eligible to receive such

 benefits.

             c. On or about June 3, 2020, M.H. provided her PII, including her

 Social Security Number and date of birth, to CHYTKA for the purpose of filing a

 fraudulent claim. On or about June 3, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on M.H.’s behalf.

             d. Between on or about June 3, 2020 and on or about June 13,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of M.H. at 108 Twin Circle Drive, Lebanon, VA 24266.

             e. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on M.H.’s behalf.

             f. The filing of this fraudulent claim resulted in not less than

 $17,372.00 being paid to M.H., including PUA and LWAP payments.

             g. In a recorded interview, M.H. told investigators she was aware

 CHYTKA filed a claim on her behalf but maintained she believed it to have just

 been “COVID relief.” M.H. explained she believed she was eligible because she

 had a dependent under the age of 18. M.H. said both she and L.W. were on “full

 disability” and didn’t really know what it was CHYTKA was signing them up for.

                                         34
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 35 of 78 Pageid#: 88




 M.H. told investigators she assumed she was eligible, noting perhaps she was

 “ignorant” and she did not have a computer or a laptop. Investigation

 determined, however, M.H. had frequent internet access at all times relevant to

 this scheme.

             h. M.H. told investigators she and L.W. stopped by 108 Twin Circle

 Drive in June 2020 and sat down with CHYTKA in her bedroom. M.H. said

 CHYTKA was on her computer reading questions off to M.H. M.H. provided

 answers to CHYTKA, including her Social Security Number, date of birth, and the

 last place M.H. was employed. M.H. admitted the last time she was employed

 was about 10 years ago. M.H. told investigators when CHYTKA was telling her

 about the program, she understood she would be ineligible if she was employed

 – the “COVID relief” was not relief for everyone, but only if you were unemployed

 due to the pandemic or with a disability. M.H. said even though CHYTKA told

 her the benefits were for people who were unemployed, it never clicked with her

 it was an “unemployment” benefit.

             i. M.H. told investigators after her claim was approved CHYTKA

 gave M.H. a PayPal card in CHYTKA’s name. M.H. said CHYTKA told M.H. both

 M.H. and L.W.’s government benefits were both deposited into a single PayPal

 account under CHYTKA’s name.

             j. M.H. told investigators she was present at 108 Twin Circle Drive

 when CHYTKA signed up D.D. M.H. admitted she told D.D. CHYTKA could sign

 him up for the benefits. M.H. told investigators CHYTKA kept putting D.D. off

                                        35
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 36 of 78 Pageid#: 89




 regarding the money he should have received from his claim, and at some point,

 D.D. “helped himself to whatever he wanted” of CHYTKA’s property because he

 “felt like he was owed.” M.H. said at one point, CHYTKA wrote D.D. a check for

 “I think like $1,000”.

              k. In a recorded interview, CHYTKA told investigators once she filed

 her own claim for pandemic unemployment benefits, M.H. and L.W. asked

 CHYTKA if she would file a claim for them. CHYTKA explained she did file for

 M.H. and let M.H. use her PayPal account initially before PayPal shut down the

 account.

       49. W.H.

              a. W.H. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits. W.H.

 was incarcerated at all times relevant to this scheme. W.H.’s unemployment was

 due to his incarceration and not due to COVID-19.

              b. In or about July 2020, W.H. provided his PII to J.T., including his

 Social Security Number and date of birth. J.T. provided the PII to CHYTKA so

 she could file a fraudulent claim for on W.H.’s behalf.

              c. On or about July 17, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on W.H.’s behalf.

              d. Between on or about July 17, 2020 and on or about July 27,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of W.H. at 108 Twin Circle Drive, Lebanon, VA 24266.

                                          36
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 37 of 78 Pageid#: 90




              e. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on W.H.’s behalf.

              f. The filing of this fraudulent claim resulted in not less than

 $18,004.00 being paid to the pre-paid debit card assigned to W.H. CHYTKA and

 G.T. did not, however, provide the debit card to W.H. CHYTKA and G.T. used

 the debit card for their benefit until they were apprehended, and occasionally

 sent money to W.H.’s commissary account in jail.

              g. On December 10, 2020, after J.T. was released from jail, J.T.

 confirmed he was in possession of W.H.’s unemployment benefits in an email

 sent to W.H. In response to this email on December 10, 2020, W.H.

 demonstrated his understanding of the object of the scheme, and his desire to

 receive the money.




       50. J.H.

              a. J.H. is an acquaintance of CHYTKA’s and G.T.’s. In or about

 June 2020, J.H. became aware of the scheme by which CHYTKA, G.T., and J.T.

 were filing fraudulent claims.

                                          37
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 38 of 78 Pageid#: 91




              b. J.H. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits.

              c. On or about June 14, 2020, J.H. went to 108 Twin Circle Drive,

 Lebanon, VA 24266 and met with CHYTKA. J.H. provided his PII to CHYTKA,

 including his Social Security Number and date of birth. Although J.H. was

 present at the time of the filing, CHYTKA entered the information and filed the

 claim due to her familiarity with the system.

              d. On or about June 14, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on J.H.’s behalf.

              e. Between on or about June 14, 2020 and on or about June 24,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of J.H. at 108 Twin Circle Drive, Lebanon, VA 24266.

              f. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on J.H.’s behalf.

              g. The filing of this fraudulent PUA claim resulted in not less than

 $16,488.00 being paid to the debit card assigned to J.H., in PUA and LWAP

 payments. CHYTKA and G.T. did not provide the debit card to J.H. CHYTKA

 and G.T. used the debit card for their benefit while occasionally providing cash to

 J.H.

        51. T.H.

              a. T.H. is an acquaintance of CHYTKA’s. In or about July 2020,

 T.H. became aware of the scheme by which CHYTKA, G.T., and J.T. were filing

                                          38
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 39 of 78 Pageid#: 92




 fraudulent claims.

              b. T.H. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits.

              c. On or about July 7, 2020, T.H. went to 108 Twin Circle Drive,

 Lebanon, VA 24266 and met with CHYTKA and G.T. T.H. provided his PII to

 CHYTKA, including his Social Security Number and date of birth. Although T.H.

 was present at the time of the filing, CHYTKA entered the information and filed

 the claim due to her familiarity with the system.

              d. On or about July 7, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on T.H.’s behalf.

              e. Between on or about July 7, 2020 and on or about July 17, 2020,

 CHYTKA and G.T. received via United States Post a Mastercard pre-paid debit

 card in the name of T.H. at 108 Twin Circle Drive, Lebanon, VA 24266.

              f. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on T.H.’s behalf.

              g. The filing of this fraudulent claim resulted in not less than

 $16,898.00 being paid to T.H., in PUA and LWAP payments. CHYTKA and G.T.

 did not provide the debit card to T.H. CHYTKA and G.T. initially used the debit

 card for their benefit. In exchange for this, G.T. received controlled substances

 from T.H. and gave cash to T.H.

       52. A.J.

              a. A.J. is a friend of G.T.’s and J.T.’s. In or about June 2020, A.J.

                                          39
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 40 of 78 Pageid#: 93




 was incarcerated with J.T. when he became aware of the scheme by which

 CHYTKA, G.T., and J.T. were filing fraudulent claims.

             b. A.J. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits. A.J.’s

 unemployment was due to his incarceration and not due to COVID-19.

             c. On June 11, 2020, A.J. was released from jail. Upon his release,

 A.J. was picked up by CHYTKA and G.T. and taken to 108 Twin Circle Drive,

 Lebanon, VA 24266. On or about June 12, 2020, A.J. provided his PII, including

 his Social Security Number and date of birth, to CHYTKA for the purpose of filing

 a fraudulent claim.

             d. On or about June 12, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on A.J.’s behalf.

             e. Between on or about June 12, 2020 and on or about June 22,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of A.J. at 108 Twin Circle Drive, Lebanon, VA 24266.

             f. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on A.J.’s behalf.

             g. The filing of this fraudulent claim resulted in not less than

 $18,162.00 being paid to the pre-paid debit card assigned to A.J., including PUA

 and LWAP payments. CHYTKA and G.T. did not initially provide the debit card

 to A.J. CHYTKA and G.T. used the debit card for their benefit. In exchange,

 CHYTKA and G.T. provided A.J. a vehicle and cash on several occasions.

                                         40
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 41 of 78 Pageid#: 94




 CHYTKA and G.T. eventually gave A.J. the debit card assigned to him.

             h. A.J. was interviewed by investigators in January 2021 while A.J.

 was incarcerated. A.J. told investigators he heard about the unemployment

 scheme from J.T. when he was in jail with J.T. A.J. told investigators J.T. was

 speaking with people in the pod about getting them a “big sum of money” if they

 gave him their Social Security Number and birth date.

             i. A.J. admitted after he was released from jail on June 11, 2020,

 CHYTKA filed his unemployment for him. A.J. told investigators after CHYTKA

 filed his unemployment, G.T. told him he “only got back $3,500”, which was what

 A.J. received. A.J. told investigators the arrangement he had with CHYTKA and

 G.T. was A.J. paid them $500 in exchange for them filing his unemployment.

 A.J. said G.T. paid him $3,000 in cash a couple of weeks after they filed, but he

 then used that money to buy a car from G.T. A.J. admitted that a week or two

 later, he received a pre-paid debit card that received weekly unemployment

 payments, which he continued to use until he was again incarcerated.

       53. J.J. Jr.

             a. J.J. Jr. is a friend of G.T.’s and J.T.’s. In or about June 2020, J.J.

 Jr. was incarcerated with J.T. when he became aware of the scheme by which

 CHYTKA, G.T., and J.T. were filing fraudulent claims.

             b. J.J. Jr. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits. J.J. Jr.

 was incarcerated when his claim was initially filed. J.J. Jr.’s unemployment was

                                          41
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 42 of 78 Pageid#: 95




 due to his incarceration and not due to COVID-19.

              c. In or about June 2020, J.J. Jr. provided his PII to J.T., including

 his Social Security Number and date of birth. J.T. then conveyed that PII to

 CHYTKA so she could file a fraudulent claim on J.J. Jr.’s behalf.

              d. On or about June 24, 2020, CHYTKA filed a claim for pandemic

 unemployment benefits with the VEC on J.J. Jr.’s behalf.

              e. Between on or about June 24, 2020 and on or about July 2,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of J.J. Jr. at 108 Twin Circle Drive, Lebanon, VA 24266.

              f. In order to continue to receive weekly PUA deposits to the pre-

 paid debit card, CHYTKA made subsequent weekly re-certifications on J.J. Jr.’s

 behalf.

              g. The filing of this fraudulent claim resulted in not less than

 $14,434.00 being paid to the pre-paid debit card assigned to J.J. Jr., in PUA and

 LWAP payments. CHYTKA and G.T. did not, however, provide the debit card to

 J.J. Jr. In exchange, CHYTKA and G.T. provided J.J. Jr. cash on several

 occasions. CHYTKA and G.T. attempted to use the debit card for their benefit,

 but the card was locked.

       54. J.J. Sr.

              a. J.J. Sr. (J.J. Sr.) is a friend of G.T.’s and J.T.’s. J.J. Sr. is A.J.’s

 and J.J. Jr.’s father. In or about June 2020, J.J. Sr. was incarcerated with J.T.

 when he became aware of the scheme by which CHYTKA, G.T., and J.T. were

                                            42
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 43 of 78 Pageid#: 96




 filing fraudulent claims.

              b. J.J. Sr. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits. J.J.

 Sr. was incarcerated when his claim was initially filed. J.J. Sr.’s unemployment

 was due to his incarceration and not due to COVID-19.

              c. In or about June 2020, J.J. Sr. provided his PII to J.T., including

 his Social Security Number, date of birth, and mother’s maiden name. J.T. then

 conveyed that PII to CHYTKA so she could file a fraudulent claim for pandemic

 unemployment benefits on J.J. Sr.’s behalf.

              d. On or about June 14, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on J.J. Sr.’s behalf.

              e. Between on or about June 14, 2020 and on or about June 24,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of J.J. Sr. at 108 Twin Circle Drive, Lebanon, VA 24266.

              f. The filing of this fraudulent claim resulted in not less than

 $17,846.00 being paid to the pre-paid debit card assigned to J.J. Sr., including

 PUA and LWAP payments. CHYTKA and G.T. did not, however, provide the

 debit card to J.J. Sr. CHYTKA and G.T. used the debit card for their benefit. In

 exchange, CHYTKA and G.T. provided J.J. Sr. cash on several occasions.

 CHYTKA and G.T. also provided J.J. Sr. a Chevy S10 truck.

              g. J.J. Sr. was interviewed by investigators on January 25, 2021

 while he was incarcerated at SWVRJA-Duffield. J.J. Sr. admitted he had

                                          43
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 44 of 78 Pageid#: 97




 previously been incarcerated in pod 4A at SWVRJA-Duffield along with J.T. and

 others. J.J. Sr. said in May 2020, J.T. spoke with several people in the pod, and

 J.T. was going through his brother, G.T., to get unemployment. J.J. Sr. said the

 whole pod was sitting around discussing the fraudulent unemployment claims

 with J.T.

              h. J.J. Sr. told investigators “it was possible” he provided J.T. with

 his PII and allowed J.T. to try to file for his unemployment, but he couldn’t

 remember for sure. J.J. Sr. then told investigators when J.T. asked him if he

 wanted to file for unemployment, he said “sure, go ahead.” He later told

 investigators he did indeed provide his PII to J.T. J.J. Sr. said he never saw any

 of the money from the claim before J.T. approached J.J. Sr. sometime in

 December after J.T. got out of jail. It was at that point that J.T. provided J.J. Sr.

 with his pre-paid debit card.

              i. J.J. Sr. said after he was released from jail in June 2020, he saw

 G.T. with a stack of debit cards, including his card. J.J. Sr. said G.T. gave him

 his pre-paid debit card at that time, but the card did not work. Months later, in

 December, J.T. gave J.J. Sr. a new card.

       55. R.J.

              a. R.J. is an acquaintance of G.T.’s. In or about July 2020, R.J.

 became aware of the scheme by which CHYTKA, G.T., and J.T. were filing

 fraudulent claims.

              b. R.J. sought to obtain pandemic unemployment benefits even

                                           44
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 45 of 78 Pageid#: 98




 though, as he then well knew, he was not eligible to receive such benefits.

              c. On or about July 1, 2020, R.J. went to 108 Twin Circle Drive,

 Lebanon, VA 24266 and met with CHYTKA and G.T. R.J. provided his PII to

 CHYTKA, including his Social Security Number, birth date, and his favorite sports

 team (used for the purpose of a security question). Although R.J. was present at

 the time of the filing, CHYTKA entered the information and filed the claim due to

 her familiarity with the system.

              d. On or about July 1, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on R.J.’s behalf. At the time of this

 filing, R.J. already had a state-issued debit card due to disability payments that

 were received by R.J.

              e. The filing of this fraudulent claim resulted in not less than

 $11,228.00 being paid to the debit card assigned to R.J., in PUA and LWAP

 payments. In exchange for this, G.T. provided controlled substances to R.J.

              f. R.J. was interviewed by investigators on January 25, 2021 while

 he was incarcerated at the SWVRJA-Abingdon. R.J. admitted to investigators he

 knows G.T. through illicit drug activity. R.J. admitted he occasionally went to

 G.T.’s house in order to purchase drugs.

              g. R.J. told investigators he learned about G.T. filing fraudulent

 claims when he was with C.M. R.J. was present when G.T. approached C.M.

 and others and asked them to give him their personal information to file for

 unemployment.

                                          45
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 46 of 78 Pageid#: 99




              h. R.J. admitted he knew of people filing for unemployment through

 G.T. but denied providing his PII to G.T. or CHYTKA. Investigation determined

 this statement to be false. During the interview, R.J. told investigators his favorite

 NFL team is the L.A. Raiders. A review of the VEC’s records indicates the

 security question related to R.J.’s application was “What is your all-time favorite

 sports team?” The answer provided to this question was “Raiders”.

              i. When interviewed, CHYTKA told investigators R.J. provided his

 information to her to file a fraudulent claim. CHYTKA told investigators when she

 filed the claim, the VEC website indicated R.J. already had a card issued to him

 for state benefits.

              j. R.J. also told investigators he was present when C.M.’s brothers,

 A.G. and R.G., were discussing fraudulent claims with G.T. R.J. told

 investigators R.G. said G.T. was withholding his unemployment money because

 R.G. owed G.T. money for drugs.

       56. M.K.

              a. M.K. is a friend of CHYTKA’s. In or about June 2020, M.K.

 became aware of the scheme by which CHYTKA, G.T., and J.T. were filing

 fraudulent claims.

              b. M.K. sought to obtain pandemic unemployment benefits even

 though, as she then well knew, she was not eligible to receive such benefits.

              c. On or about June 14, 2020, M.K. went to 108 Twin Circle Drive,

 Lebanon, VA 24266 and met with CHYTKA and G.T. M.K. provided her PII to

                                           46
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 47 of 78 Pageid#: 100




 CHYTKA, including her Social Security Number and date of birth. Although M.K.

 was present at the time of the filing, CHYTKA entered the information and filed

 the claim due to her familiarity with the system.

              d. On or about June 14, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on M.K.’s behalf.

              e. Between on or about June 14, g2020 and on or about June 24,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of M.K. at 108 Twin Circle Drive, Lebanon, VA 24266.

              f. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on M.K.’s behalf.

              g. The filing of this fraudulent claim resulted in not less than

 $17,688.00 being paid to the pre-paid debit card assigned to M.K., including PUA

 and LWAP payments. CHYTKA and G.T. did not provide the debit card to M.K.

 CHYTKA and G.T. used the debit card for their benefit while occasionally

 providing cash to M.K.

       57. J.M.

              a. J.M. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits. J.M.

 was incarcerated at all times during this scheme. J.M.’s unemployment was due

 to his incarceration and not due to COVID-19.

              b. In or about June 2020, J.M. provided his PII to J.T., including his

 Social Security Number and date of birth. J.T. then conveyed the PII to CHYTKA

                                          47
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 48 of 78 Pageid#: 101




 so she could file a fraudulent claim for pandemic unemployment benefits on

 J.M.’s behalf.

               c. On or about June 29, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on J.M.’s behalf.

               d. Between on or about June 29, 2020 and on or about July 8,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of J.M. at 108 Twin Circle Drive, Lebanon, VA 24266.

               e. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on J.M.’s behalf.

               f. The filing of this fraudulent claim resulted in not less than

 $10,928.00 being paid to the pre-paid debit card assigned to J.M., in PUA and

 LWAP payments. CHYTKA and G.T. did not, however, provide the debit card to

 J.M. CHYTKA and G.T. used the debit card for their benefit until they were

 apprehended.

               g. In a recorded jailhouse telephone call on July 22, 2020, J.M. told

 A.J. “Look - I don’t know if you knew or not but I gave (J.T.) my info to give to

 Dannielle (CHYTKA) to get that fucking money sent like they be doing, you know

 what I’m saying? Before (J.T.) got sent to max, or the SHU or whatever, before

 he got in that fight, he said they got my card or whatever but was waiting on a

 fucking pin number. So I need you to check on that shit for me.” A.J. responded

 with “Oh I got you, I will.”

        58. C.M.

                                           48
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 49 of 78 Pageid#: 102




              a. C.M. is a friend of G.T.’s and J.T.’s and the brother of E.G. and

 R.G. In or about July 2020, C.M. became aware of the scheme by which

 CHYTKA, G.T., and J.T. were filing fraudulent claims.

              b. C.M. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits.

              c. On or about July 1, 2020, C.M. went to 108 Twin Circle Drive,

 Lebanon, VA 24266 and met with CHYTKA and G.T. C.M. provided his PII to

 CHYTKA, including his Social Security Number and date of birth. Although C.M.

 was present at the time of the filing, CHYTKA entered the information and filed

 the claim due to her familiarity with the system.

              d. On or about July 1, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on C.M.’s behalf.

              e. Between on or about July 1, 2020 and on or about July 10, 2020,

 CHYTKA and G.T. received via United States Post a Mastercard pre-paid debit

 card in the name of C.M. at 108 Twin Circle Drive, Lebanon, VA 24266.

              f. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on C.M.’s behalf.

              g. The filing of this fraudulent PUA claim resulted in not less than

 $17,104.00 being paid to the debit card assigned to C.M., in PUA and LWAP

 payments. CHYTKA and G.T. did not provide the debit card to C.M. CHYTKA

 and G.T. used the debit card for their benefit. In exchange for this, CHYTKA and

 G.T. provided cash on several occasions to C.M. and G.T. provided controlled

                                          49
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 50 of 78 Pageid#: 103




 substances to C.M.

              h. Jailhouse video chats revealed that on January 27, 2021, in a

 recorded call to his mother, E.G. acknowledged to his mother “You know how

 Roo filed for my unemployment?”; “But I ain’t eligible for unemployment…”; “I told

 them that (R.G.) was filing for his…”; “You better tell (R.G.), and Brown, both to

 watch it!” (“Brown” is a nickname for C.M.) In response to this, E.G.’s mother

 (also C.M.’s mother) responded with “Brown’s filing for his again!”

       59. D.M. Jr.

              a. D.M. Jr. is G.T.’s and J.T.’s uncle. In or about June 2020, D.J. Jr.

 became aware of the scheme by which CHYTKA, G.T., and J.T. were filing

 fraudulent claims. D.M. Jr. sought to obtain pandemic unemployment benefits

 even though, as he then well knew, he was not eligible to receive such benefits.

              b. On or about June 27, 2020, D.M. Jr. D.M. Jr. provided his PII to

 V.M. to provide to CHYTKA and G.T., including his Social Security Number and

 birth date. CHYTKA attempted to file a fraudulent claim for pandemic

 unemployment benefits on D.M. Jr.’s behalf, but the VEC website indicated he

 had been issued a card. The filing of this fraudulent claim resulted in not less

 than $18,162.00 being paid to the debit card assigned to D.M. Jr., in PUA and

 LWAP payments.

       60. E.B.

              a. E.M. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits. E.M.

                                          50
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 51 of 78 Pageid#: 104




 was incarcerated at all times during this scheme. E.M.’s unemployment was due

 to his incarceration and not due to COVID-19.

              b. In or about July 2020, E.M. provided his PII to J.T., including his

 Social Security Number and date of birth. J.T. then conveyed the PII to CHYTKA

 so she could file a fraudulent claim for pandemic unemployment benefits on

 E.M.’s behalf.

              c. On or about July 22, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on E.M.’s behalf.

              d. Between on or about July 22, 2020 and on or about July 31,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of E.M. at 108 Twin Circle Drive, Lebanon, VA 24266.

              e. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on E.M.’s behalf.

              f. The filing of this fraudulent claim resulted in not less than

 $4,454.00 being paid to the pre-paid debit card assigned to E.M., including PUA

 and LWAP payments. CHYTKA and G.T. did not, however, provide the debit

 card to E.M. CHYTKA and G.T. used the debit card for their benefit until they

 were apprehended.

              g. In a jailhouse telephone call on July 21, 2020, E.M. demonstrated

 his understanding of the object of the scheme, and his willing participation in the

 scheme when he told a woman:

       “you know that Danielle CHYTKA bitch? J.T.’s girl? Alright – look –

                                          51
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 52 of 78 Pageid#: 105




       that bitch has got my information, she’s got like $1,300.00 of Brian’s,
       so she’s probably got all my money too. You need to get a hold of
       that bitch and tell her that you want our fucking money….she’s got
       all of my shit doin’ that unemployment…”

              h. In a separate jailhouse call, E.M. told this same woman to get in

 touch with CHYTKA and to tell her he “wants his fucking money”, and he knows

 his application was accepted because they sent him $100.

       61. J.M.

              a. J.M. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits. J.M.

 was incarcerated at all times during this scheme. J.M.’s unemployment was due

 to his incarceration and not due to COVID-19.

              b. In or about June 2020, J.M. provided his PII to J.T., including his

 Social Security Number and date of birth. J.T. then conveyed the PII to CHYTKA

 so she could file a fraudulent claim for pandemic unemployment benefits on

 J.M.’s behalf.

              c. On or about June 25, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on J.M.’s behalf.

              d. Between on or about June 25, 2020 and on or about July 3,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of J.M. at 108 Twin Circle Drive, Lebanon, VA 24266.

              e. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on J.M.’s behalf.


                                          52
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 53 of 78 Pageid#: 106




              f. The filing of this fraudulent claim resulted in not less than

 $11,686.00 being paid to the debit card assigned to J.M., in PUA and LWAP

 payments. CHYTKA and G.T. did not, however, provide the debit card to J.M.

 CHYTKA and G.T. used the debit card for their benefit until they were

 apprehended. Occasionally, CHYTKA sent money to inmates’ commissary

 accounts for J.M.’s use.

              g. Investigators interviewed J.M. on January 11, 2021 while J.M.

 was incarcerated at SWVRJA-Duffield. During this interview, J.M. admitted to

 providing his PII to J.T., but maintained he was only trying to get his “stimulus

 check.” Investigation determined this statement to be false.

              h. In December 2020, after J.T. was released from jail, J.T.

 confirmed he was in possession of J.M.’s unemployment benefits in an email

 sent to J.M. on December 10, 2020. In response to this email on December 10,

 2020, J.M. demonstrated his understanding of the object of the scheme, and his

 willing participation in the scheme.




       62. S.M.

              a. S.M. sought to obtain pandemic unemployment benefits even

                                          53
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 54 of 78 Pageid#: 107




 though, as he then well knew, he was not eligible to receive such benefits. S.M.

 was incarcerated at all times during this scheme. S.M.’s unemployment was due

 to his incarceration and not due to COVID-19.

              b. In or about July, 2020, S.M. provided his PII to J.T., including his

 Social Security Number and date of birth. J.T. then conveyed the PII to CHYTKA

 so she could file a fraudulent claim for pandemic unemployment benefits on

 S.M.’s behalf.

              c. On or about July 23, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on S.M.’s behalf.

              d. Between on or about July 23, 2020 and on or about July 31,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of S.M. at 108 Twin Circle Drive, Lebanon, VA 24266.

              e. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on S.M.’s behalf.

              f. The filing of this fraudulent PUA claim resulted in not less than

 $7,866.00 being paid to the debit card assigned to S.M., including PUA and

 LWAP payments. CHYTKA and G.T. did not provide the debit card to S.M.

 CHYTKA and G.T. used the debit card for their benefit.

              g. In a recorded jailhouse telephone call on January 25, 2021, S.M.

 admitted to providing his PII to J.T. and “trusting a friend”.

       63. V.M.

              a. V.M. is G.T.’s and J.T.’s mother. In or about June 2020, V.M.

                                           54
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 55 of 78 Pageid#: 108




 became aware of the scheme by which CHYTKA, G.T., and J.T. were filing

 fraudulent claims.

              b. V.M. sought to obtain pandemic unemployment benefits even

 though, as she then well knew, she was not eligible to receive such benefits.

 V.M. had been unemployed for years due to physical disability prior to filing for

 fraudulent claims. V.M.’s unemployment was not due to the COVID-19

 pandemic.

              c. On or about June 26, 2020, V.M. went to 108 Twin Circle Drive,

 Lebanon, VA 24266 and met with CHYTKA and G.T. V.M. provided her PII to

 CHYTKA and G.T., including her Social Security Number and birth date.

 Although V.M. was present at the time of the filing, CHYTKA entered the

 information and filed the claim due to her familiarity with the system.

              d. Between on or about June 26, 2020 and on or about July 10,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of V.M. at 108 Twin Circle Drive, Lebanon, VA 24266.

 Despite the receipt of this debit card, CHYTKA elected to have pandemic

 unemployment benefits deposited directly to V.M.’s bank account.

              e. In order to continue to receive weekly deposits to V.M.’s bank

 account, CHYTKA made subsequent weekly re-certifications on V.M.’s behalf.

              f. The filing of this fraudulent claim resulted in not less than

 $17,846.00 being paid to V.M., including PUA and LWAP payments.

              g. V.M. was interviewed by investigators on January 15, 2021 at the

                                          55
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 56 of 78 Pageid#: 109




 United States Attorney’s Office in Abingdon, Virginia. During this interview, V.M.

 told investigators the following:

               h. V.M. learned about the pandemic unemployment benefits from

 CHYTKA. V.M. initially tried to file for pandemic unemployment benefits on her

 own, but could not seem to get past the first part of the application. After that,

 she went to 108 Twin Circle Drive, Lebanon, Virginia where CHYTKA helped her

 file the claim.

               i. V.M. maintained she believed she was legitimately eligible for

 pandemic unemployment benefits. V.M. described for investigators she had

 been self-employed “during the summer months – during the warmer months”

 when she knocked on doors and passed out flyers asking people if they wanted

 their homes washed, or other odd jobs, calling it a “1099 job”. V.M. then

 maintained CHYTKA told her the claim for pandemic unemployment benefits was

 legitimate. V.M. maintained she did not know CHYTKA was filing claims

 fraudulently until right before Christmas. Investigation determined these

 statements to be false.

               j. In a recorded interview, CHYTKA told investigators that to her

 knowledge, V.M. had not been employed and received a check from the state

 (disability). CHYTKA told investigators she did not believe V.M. was eligible for

 unemployment “…because I don’t think she worked, um, and I’m pretty sure –

 like I said – she drew a social security check.” In the same interview, CHYTKA

 told investigators everyone for whom she filed knew the claims were fraudulent.

                                          56
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 57 of 78 Pageid#: 110




              k. A recorded jailhouse telephone call between V.M. and her son,

 G.T. revealed the exchange outlined in paragraph 35(i), above. During this

 conversation, G.T. told his mother he lied to federal investigators in order to

 cover up for V.M.

              l. In a separate recorded jailhouse telephone call from Greg

 TACKET to V.M.’s father, D.L.M. Sr., on February 18, 2021 G.T. says (referring

 to V.M.):

       “…I swear to God, man, I, uh – I guarantee it, Mom fuckin’, ooh…oh,
       and truth be known, fuckin’, she’s like fuckin’ tryin’ to pawn it off on
       Danielle (CHYTKA) like Danielle did something. Bitch – you knew
       exactly what was…she’s got me fuckin’ heated, PawPaw…
       everything that comes out of her mouth is a goddamn lie.”

              m. During her interview with investigators, V.M. also maintained it

 really started to hit her the claims for unemployment were fraudulent only after

 CHYTKA was incarcerated in December and when V.M. came across a

 monetary determination letter with her father’s name on it. Investigation

 determined this statement to be false. Later in the same interview, V.M. also told

 investigators she “might have” given her father’s Social Security Number to

 CHYTKA for the purpose of filing a claim for pandemic unemployment benefits.

 V.M. then said she told CHYTKA not to file for D.M. Sr. V.M. later admitted she

 did provide CHYTKA with her father’s Social Security Number to file a claim.

              n. V.M. told investigators she had no knowledge about D&R

 Accounting, or any accounting business being run out of 108 Twin Circle Drive.

 Investigation determined this to be false. In a recorded jailhouse telephone call

                                          57
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 58 of 78 Pageid#: 111




 between G.T. and V.M., G.T. began talking about how when they filed claims,

 they did it under the accounting company. V.M. interrupted G.T., saying

 “…watch what you say…” Later in the same interview, V.M. described a

 business CHYTKA and G.T. were running out of their home where CHYTKA

 “was filing unemployment claims and just things like that.”

              o. During the interview, V.M. admitted she was trying to help

 CHYTKA and G.T. sell vehicles they owned, vehicles that had been purchased

 since the unemployment scheme began. V.M. also admitted to attempting to

 delete J.T.’s Facebook accounts after J.T. asked her to delete the accounts.

       64. P.P.

              a. P.P. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits. P.P.

 was incarcerated at all times during this scheme. P.P.’s unemployment was due

 to his incarceration and not due to COVID-19.

              b. In or about June 2020, P.P. solicited PII from a friend in order to

 file a claim for pandemic unemployment benefits on her behalf. An email to this

 friend sent while P.P. was incarcerated demonstrates his knowledge of the

 scheme and his intent to file a fraudulent claim.




                                          58
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 59 of 78 Pageid#: 112




              c. In or about July 2020, P.P. again solicited assistance from this

 friend to file a fraudulent claim on his behalf. An email to this friend sent while

 P.P. was incarcerated demonstrates his knowledge of the scheme and his intent

 to file a fraudulent claim.




              d. In or about July 2020, P.P. provided his PII to J.T., including his

 Social Security Number and date of birth. J.T. provided the PII to CHYTKA so

 she could file a fraudulent claim for pandemic unemployment benefits on P.P.’s

 behalf.

              e. On or about July 5, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on P.P.’s behalf.

              f. Between on or about July 5, 2020 and on or about July 15, 2020,

 CHYTKA and G.T. received via United States Post a Mastercard pre-paid debit

 card in the name of Patrick A. P.P. at 108 Twin Circle Drive, Lebanon, VA 24266.

                                           59
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 60 of 78 Pageid#: 113




             g. The filing of this fraudulent claim resulted in not less than

 $1,422.00 in PUA payments being paid to the pre-paid debit card assigned to

 P.P. CHYTKA and G.T. did not, however, provide the debit card to P.P.

       65. J.P.

             a. J.P. is a friend of G.T.’s and J.T.’s. In or about July, 2020, J.P.

 became aware of the scheme by which CHYTKA, G.T., and J.T. were filing

 fraudulent claims.

             b. J.P. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits.

             c. On or about July 15, 2020, J.P. went to 108 Twin Circle Drive,

 Lebanon, VA 24266 and met with CHYTKA and G.T. J.P. provided his PII to

 CHYTKA, including his Social Security Number and date of birth.

             d. On or about July 1, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on J.P.’s behalf.

             e. Between on or about July 1, 2020 and on or about July 10, 2020,

 CHYTKA and G.T. received via United States Post a Mastercard pre-paid debit

 card in the name of J.P. at 108 Twin Circle Drive, Lebanon, VA 24266.

             f. The filing of this fraudulent PUA claim resulted in not less than

 $916.00 being paid to the debit card assigned to J.P., in PUA and LWAP

 payments. CHYTKA and G.T. did not provide the debit card to J.P. CHYTKA

 and G.T. used the debit card for their benefit. In exchange for this, CHYTKA and

 G.T. provided controlled substances to J.P.

                                         60
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 61 of 78 Pageid#: 114




       66. J.S.

             a. J.S. is J.T.’s friend. In or about June, 2020, J.S. became aware

 of the scheme by which CHYTKA, G.T., and J.T. were filing fraudulent claims.

             b. J.S. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits. J.S.

 had been unemployed for several months due to a drug addiction and his

 unemployment was unrelated to COVID-19. J.S. had been unemployed since

 2019, predating the COVID-19 pandemic.

             c. On or about June 2, 2020, J.S. went to 108 Twin Circle Drive,

 Lebanon, VA 24266 and met with CHYTKA and G.T. J.S. provided his PII to

 CHYTKA and G.T., including his Social Security Number, birth date, and his pet’s

 name (used for a security question). Although J.S. was present at the time of the

 filing, CHYTKA entered the information and filed the claim due to her familiarity

 with the system.

             d. Between on or about June 2, 2020 and on or about June 12,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of J.S. at 108 Twin Circle Drive, Lebanon, VA 24266.

             e. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on J.S.’s behalf.

             f. The filing of this fraudulent claim resulted in not less than

 $6,876.00 being paid to the debit card assigned to J.S., including PUA and

 LWAP payments. CHYTKA and G.T. did not, however, provide the debit card to

                                         61
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 62 of 78 Pageid#: 115




 J.S. CHYTKA and G.T. used the debit card for their benefit until they were

 apprehended.

             g. In December 2020, J.T. took possession of several pre-paid debit

 cards that had been issued as part of this scheme. J.T. provided J.S. with his

 card in December 2020. On January 5, 2021, J.S. was apprehended on

 unrelated charges, and was found in possession of the Mastercard pre-paid debit

 card with his name on it.

             h. J.S. was interviewed by investigators on January 12, 2021 while

 he was incarcerated at the SWVRJA-Duffield. J.S. admitted to knowingly filing a

 fraudulent claim for pandemic unemployment benefits through CHYTKA and G.T.

 J.S. admitted that in June 2020, J.S. went to 108 Twin Circle Drive, Lebanon,

 Virginia and sat down with CHYTKA while she filed a claim on his behalf.

             i. J.S. admitted he had not been working in 2020 other than doing

 an odd job here and there. J.S. admitted he provided his Social Security

 Number, date of birth, and other information as was required for CHYTKA to file

 the claim. J.S. admitted he planned to give CHYTKA and G.T. some of the

 money he received through the fraudulent claim, “at least 10%.” J.S. admitted in

 December 2020, he was in a Chevy Tahoe with J.T. when he saw at least 50

 debit cards he believed to be associated with the scheme.

       67. L.W.

             a. L.W. is CHYTKA’s and G.T.’s friend, and M.H.’s fiancé. M.H. was

 the property owner of 108 Twin Circle Drive and served as CHYTKA’s and G.T.’s

                                        62
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 63 of 78 Pageid#: 116




 landlord. In or about June 2020, CHYTKA and G.T. told L.W. he could receive

 free money by filing for pandemic unemployment benefits via the VEC. Based on

 this information, L.W. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits.

             b. On or about June 8, 2020, L.W. provided PII, including his Social

 Security Number and date of birth, to CHYTKA for the purpose of filing a

 fraudulent claim. On or about June 8, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on L.W.’s behalf.

             c. Between on or about June 8, 2020 and on or about June 20,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of L.W. at 108 Twin Circle Drive, Lebanon, VA 24266.

             d. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on L.W.’s behalf.

             e. The filing of this fraudulent PUA claim resulted in not less than

 $17,372.00 being paid to L.W., including PUA and LWAP payments.

             f. L.W. was interviewed by investigators and said he and M.H.

 stopped by 108 Twin Circle Drive back in June 2020 for the purpose of checking

 on the house and making sure the trash had been taken out. L.W. said when

 they entered the property, CHYTKA was sitting on her bed in her bedroom. L.W.

 said CHYTKA told him he would be eligible for some sort of “pandemic relief” and

 she could sign him up. L.W. noted he wasn’t sure what it was and he “doesn’t

 have a computer, doesn’t even know how to get on a computer.” Investigation

                                         63
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 64 of 78 Pageid#: 117




 determined, however, that M.H. and L.W. had frequent internet access at all

 relevant times during this scheme.

             g. L.W. maintained CHYTKA told him he was eligible for the benefits

 due to his being disabled, even though L.W. received full disability payments at

 all relevant times during this scheme. L.W. admitted providing his PII to CHYTKA

 for the purpose of filing what he said he thought was “pandemic relief.” L.W. said

 CHYTKA offered to sign him up, and he assumed he was eligible.

             h. L.W. told investigators he provided his PII to CHYTKA, including

 his Social Security Number, date of birth, mother’s maiden name, and other

 information. L.W. admitted he had been disabled for years, and last worked in

 the coal mines years before.

             i. L.W. told investigators that after the claim was approved,

 CHYTKA gave them (L.W. and M.H.) a PayPal card in CHYTKA’s name, and

 said CHYTKA told L.W. he could use her card until their own card came in.

             j. In a recorded interview, CHYTKA told investigators once she filed

 her own claim for pandemic unemployment benefits, L.W. and M.H. asked

 CHYTKA if she would file a claim for them. CHYTKA explained she did file for

 M.H. and L.W. and let them use her PayPal account initially before PayPal shut

 down the account. CHYTKA told investigators M.H. eventually had the PayPal

 account switched to where both L.W. and M.H. could access the card. L.W.

 admitted to investigators M.H. eventually received a PayPal card in her name,

 and he and M.H. both used the card.

                                         64
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 65 of 78 Pageid#: 118




             k. L.W. told investigators that after CHYTKA gave M.H. a PayPal

 card with CHYTKA’s name on it, L.W. started to think something was “fishy”.

       68. J.W.

             a. J.W. sought to obtain pandemic unemployment benefits even

 though, as he then well knew, he was not eligible to receive such benefits. J.W.

 was incarcerated at all times during this scheme. J.W.’s unemployment was due

 to his incarceration and not due to COVID-19.

             b. In or about June 2020, J.W. provided his PII to J.T., including his

 Social Security Number and date of birth. J.T. provided the PII to CHYTKA so

 she could file a fraudulent claim for pandemic unemployment benefits on J.W.’s

 behalf.

             c. On or about June 27, 2020, CHYTKA filed a claim with the VEC

 seeking pandemic unemployment benefits on J.W.’s behalf.

             d. Between on or about June 27, 2020 and on or about July 10,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of J.W. at 108 Twin Circle Drive, Lebanon, VA 24266.

             e. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on J.W.’s behalf.

             f. The filing of this fraudulent claim resulted in not less than

 $11,844.00 being paid to the pre-paid debit card assigned to J.W., including PUA

 and LWAP payments. CHYTKA and G.T. did not, however, provide the debit

 card to J.W. CHYTKA and G.T. used the debit card for their benefit until they

                                         65
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 66 of 78 Pageid#: 119




 were apprehended.

              g. J.W. was interviewed by investigators on January 12, 2021 while

 he was incarcerated at the SWVRJA-Duffield. J.W. initially denied any

 knowledge of anyone filing for pandemic unemployment benefits. J.W.

 maintained he had never spoken with anyone about unemployment benefits and

 expressly denied speaking with J.T. about unemployment benefits. Investigation

 determined these statements to have been false.

              h. J.W. said he did not file for unemployment because he “was not

 entitled to it because he hadn’t had a job in recent years.”

              i. On December 10, 2020, after J.T. was released from jail, J.T.

 confirmed he was in possession of J.W.’s unemployment benefits in an email

 sent to J.W. In response to this email on December 11, 2020, J.W.

 demonstrated his understanding of the object of the scheme, and his willing

 participation in the scheme.




              j. Investigators confronted J.W. with this email exchange. J.W.

 initially denied sending this email, saying he was not familiar with the email and


                                          66
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 67 of 78 Pageid#: 120




 the facility had a history of people hacking into his email and sending things from

 his email. Investigation determined these statements to be false.

              k. J.W. eventually changed his story. J.W. told investigators he had

 discussed unemployment with J.T. in June or July 2020, and J.W. provided his

 PII to J.T. for the purpose of filing a claim. J.W. said J.T. agreed to use his

 girlfriend to help J.W. check on the status of his stimulus check, and they would

 then try to get J.W. unemployment benefits as well. J.W. said he provided J.T.

 with his charge papers, which included his full name, date of birth, and Social

 Security Number.

              l. J.W. explained he and J.T. agreed if J.T. and CHYTKA filed for

 his unemployment, they could keep a portion of the money. J.W. told

 investigators J.T. “got the whole pod.” J.W. said he previously resided in pod 4A,

 and the unemployment scheme was common knowledge to everyone in the pod.

 J.W. described how they sat around and discussed the unemployment claims

 with each other in the pod. J.W. then discussed a number of other inmates in the

 pod with him who also signed up for pandemic unemployment benefits.

                     AGGRAVATED IDENTITY THEFT ACTS

       69. Aggravated Identity Theft of J.E.S.

              a. One of the thirty-nine (39) pandemic unemployment claim

 applications using the address of 108 Twin Circle Drive, Lebanon, Virginia 24266

 was filed in the name and Social Security Number of J.E.S. At all times relevant

 to this investigation, J.E.S. was an inmate at the SWVRJA-Duffield facility.

                                           67
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 68 of 78 Pageid#: 121




              b. When interviewed by investigators, J.E.S. denied any knowledge

 of any application for unemployment benefits. J.E.S. seemed confused by

 questions about unemployment and stated the only thing he ever applied for was

 his stimulus check – that he had filled out a form and mailed it to the IRS seeking

 his stimulus payment.

              c. Emails sent by J.E.S. to family and friends show that as early as

 April, 2020 (before CHYTKA’s scheme began), J.E.S. sought assistance from

 friends and family members in having his federal stimulus check mailed to them.

              d. Jailhouse phone calls reveal that in July, 2020, J.E.S. continued

 to speak with family and friends about receiving his stimulus check. In one call,

 J.E.S. states his “celly” (cellmate, J.T.) “has his girl looking into my stimulus

 check”.

              e. Emails sent by inmate J.T. to CHYTKA corroborate J.T. was

 seeking to assist his cellmate, J.E.S. in tracking down the status of J.E.S.’s

 stimulus check. On July 4, 2020 J.T. emailed CHYTKA stating: “…and lmk

 about smith’s stimulas check he needs it ASAP…”. In response, CHYTKA said “I

 checked on his and it says there’s no payment info available. I need the last

 address that he put down the last time he filed taxes.” In subsequent emails, J.T.

 provided J.E.S.’s Social Security Number, date of birth, and two addresses in

 Norton, Virginia. In a follow-up email, J.T. again stated “he (Smith) wants his

 stimulas check sent to (full address listed in the email), Norton VA.” The address

 J.T. provided was the same address as J.E.S. previously discussed with his

                                           68
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 69 of 78 Pageid#: 122




 family members to receive his stimulus check.

              f. Notably, throughout this email exchange, J.T. consistently

 referred to J.E.S.’s stimulus and did not refer to unemployment when

 communicating about J.E.S. For other inmates, J.T. commonly referred to

 “unemployment” when communicating with CHYTKA.

              g. Jailhouse telephone calls reveal that on July 23, 2020, J.T. called

 G.T. and CHYTKA. During this call, J.T. told G.T. and CHYTKA that J.E.S.

 needed help with his stimulus check. During the same telephone call, J.E.S. got

 on the telephone and spoke directly with G.T. and CHYTKA. G.T. told J.E.S. he

 needed J.E.S.’s name, Social Security Number, date of birth, and the address he

 last filed taxes with. CHYTKA then advised J.E.S. his stimulus check would be

 sent to his last address if he did not have direct deposit. In response, J.E.S. told

 G.T. and CHYTKA he would have to get back to them with his last known

 address. J.T. then got back on the phone with G.T. and CHYTKA, confirmed

 J.E.S. was his “celly”, and reiterated J.E.S. “…needs his stimulus check.” G.T.

 then asked J.T., “What about his other thing?” (referring to unemployment). In

 response, J.T. said, “You can do that, he don’t know nothing about that.” G.T.

 and CHYTKA both respond by saying “oh ok”. J.T. then told G.T. that CHYTKA

 should have been the one on the phone speaking with J.E.S., to which CHYTKA

 responded, “I was – I did talk!” J.T. then told CHYTKA and G.T. it would be

 difficult for J.T. to get J.E.S.’s Social Security Number, because “…they’re

 already suspect of the whole givin’ out Social Security Number thing, because

                                          69
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 70 of 78 Pageid#: 123




 I’ve been in here tryin’, you know, you know me, I’m in here…like can i get that

 number?…let me get that shit.”

              h. Jailhouse telephone calls reveal that later on July 23, 2020, J.T.

 called back to CHYTKA and G.T. During this second telephone call, J.E.S. again

 got on the telephone with CHYTKA and G.T. J.E.S. provided CHYTKA with his

 full name, Social Security Number, date of birth, and the address he used on his

 last tax filing. CHYTKA then told J.E.S. it was “probably a paper check” that had

 been sent, and she’d look into it (referring to his stimulus check).

              i. On July 24, 2020, CHYTKA filed a fraudulent claim for pandemic

 unemployment benefits in the name and identify of J.E.S. The claim again used

 CHYTKA’s 108 Twin Circle Drive address and CHYTKA’s telephone number.

 After filing the fraudulent claim for pandemic unemployment benefits in J.E.S.’s

 name, CHYTKA and G.T. received via United States Postal a prepaid debit card

 in J.E.S.’s name at 108 Twin Circle Drive, Lebanon Drive, 24266. The card was

 never provided to J.E.S. J.E.S. never authorized the use of his personal

 information for the purpose of filing a claim for pandemic unemployment benefits.

 J.E.S. was never told his personal information was used for this purpose. A total

 of not less than $4,454.00 was paid to the pre-paid debit card assigned to J.E.S,

 including PUA and LWAP payments.

       70. Aggravated Identity Theft of D.M. Sr.

              a. D.M. Sr. is G.T.’s and J.T.’s grandfather and V.M.’s father. In or

 about July, 2020, CHYTKA, G.T., J.T., and V.M. sought to obtain pandemic

                                          70
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 71 of 78 Pageid#: 124




 unemployment benefits on behalf of D.M. Sr., even though, as they then well

 knew, D.M. Sr. was not eligible to receive such benefits.

              b. On or about July 10, 2020, V.M. went to 108 Twin Circle Drive,

 Lebanon, VA 24266 and met with CHYTKA and G.T. V.M. provided D.M. Sr.’s

 PII to CHYTKA and G.T., including his Social Security Number and date of birth.

 Although V.M. was present at the time of the filing, CHYTKA entered the

 information and filed the claim due to her familiarity with the system.

              c. Between on or about July 10, 2020 and on or about July 20,

 2020, CHYTKA and G.T. received via United States Post a Mastercard pre-paid

 debit card in the name of D.M. Sr. at 108 Twin Circle Drive, Lebanon, VA 24266.

 The card was never provided to D.M. Sr. CHYTKA and G.T. used the card to

 their own benefit.

              d. In order to continue to receive weekly deposits to the pre-paid

 debit card, CHYTKA made subsequent weekly re-certifications on D.M. Sr.’s

 behalf.

              e. The filing of this fraudulent claim resulted in not less than

 $12,444.00 being paid to the debit card assigned to D.M. Sr., including PUA and

 LWAP payments.

              f. D.M. Sr. was interviewed by investigators and denied knowledge

 a claim was filed on his behalf. D.M. Sr. never authorized the use of his personal

 information for the purpose of filing a claim for pandemic unemployment benefits.

              g. In recorded interviews, G.T., J.T., and V.M. each told

                                          71
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 72 of 78 Pageid#: 125




 investigators D.M. Sr. had nothing to do with the filing of his claim.

                                    CONCLUSION

       71. In a recorded interview, CHYTKA told investigators everyone for whom

 she filed fraudulent claims knew she was filing fraudulent unemployment claims,

 and if they say they thought they were getting stimulus, “they are lying.”

 CHYTKA said “they…they knew it was fraud pretty much…nobody thought it was

 stimulus. Everybody was like ‘oh – I’m gonna get my stimulus on top of this.”

       72. The aggregate actual loss for all fraudulent claims filed with 108

 Twin Circle Drive as the application address is not less than $499,374.00.

 The VEC recouped a total of $43,444.00. The net realized loss to the United

 States is not less than $455,930.00.

       73. In addition to this amount, CHYTKA admitted to filing fraudulent claims

 for pandemic unemployment benefits for several people who were not listed on

 the VEC’s list of applications tied to 108 Twin Circle Drive. CHYTKA admitted to

 submitting fraudulent claims for several friends for whom she used their own

 personal addresses on the application.




                                           72
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 73 of 78 Pageid#: 126




                                    COUNT ONE

                                   18 U.S.C. § 371

        (Conspiracy to Commit an Offense / Defraud the United States)

       The United States Attorney charges that:

       1. The Introduction is realleged and incorporated by reference.

       2. Between on or about May 5, 2020, and on or about January 31, 2021 in

 the Western District of Virginia and elsewhere, LEELYN DANIELLE CHYTKA

 and others knowingly and willfully conspired and agreed with each other to (1)

 defraud the United States and (2) commit an offense against the United States,

 to wit: file fraudulent claims for pandemic unemployment benefits as authorized

 by, and administered through, federal law in violation of Title 18, United States

 Code, §1040(a), such benefits being authorized, paid, and disbursed in

 connection with the Coronavirus Disease (COVID-19) pandemic, an emergency

 declaration under §501 of the Robert T. Stafford Disaster Relief and Emergency

 Assistance Act.

       3. It was a part of the conspiracy that LEELYN DANIELLE CHYTKA and

 her co-conspirators submitted fraudulent claims for pandemic unemployment

 benefits in order to receive funds to which they were not entitled.

       4. To effect the object of the conspiracy, LEELYN DANIELLE CHYTKA

 and her co-conspirators committed several acts, including but not limited to those

 acts described in the Introduction to this Information.

       5. All in violation of Title 18, United States Code, § 371.

                                          73
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 74 of 78 Pageid#: 127




                                    COUNT TWO

                               18 U.S.C. § 1349/1341

                        (Conspiracy to Commit Mail Fraud)

       The United States Attorney charges that:

       1. The Introduction is realleged and incorporated by reference.

       2. Between on or about May 5, 2020, and on or about January 31, 2021 in

 the Western District of Virginia and elsewhere, LEELYNN DANIELLE CHYTKA

 and others knowingly conspired with each other to commit mail fraud of benefits

 authorized by, disbursed, and paid in connection with a presidentially declared

 major disaster or emergency as defined by section 102 of the Robert T. Stafford

 Disaster Relief and Emergency Assistance Act (42. U.S.C. § 5122 et. seq.), in

 violation of Title 18, United States Code, §1341, that is, having devised and

 intending to devise a scheme and artifice to defraud and to obtain money and

 property by means of materially false and fraudulent pretenses and

 representations, and for the purpose of attempting to execute, and executing

 such scheme and artifice, received a matter or thing, to wit: government debit

 cards, that were sent and delivered by the United States Postal Service.

       3. To effect the object of the conspiracy, LEELYNN DANIELLE CHYTKA

 and her co-conspirators committed several acts, including but not limited to, the

 acts described in the Introduction to this Information.

       4. All in violation of Title 18, United States Code, § 1349 and § 1341.



                                          74
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 75 of 78 Pageid#: 128




                                  COUNT THREE

                                 18 U.S.C § 1028A

                            (Aggravated Identity Theft)

       1. The Introduction is realleged and incorporated by reference.

       2. On or about July 24, 2020, in the Western District of Virginia, LEELYNN

 DANIELLE CHYTKA and others knowingly used, without lawful authority, a

 means of identification of another person during and in relation to a felony

 violation enumerated in 18 U.S.C. § 1028A(c), to wit: 18 U.S.C. § 1040 and 18

 U.S.C. § 1343, knowing that the means of identification belonged to another

 actual person, to wit: J.E.S.

       3. All in violation of 18 U.S.C. § 1028A(a)(1).




                                         75
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 76 of 78 Pageid#: 129




                                  COUNT FOUR

                               21 U.S.C § 841(a)(1)

                     (Distribution of Controlled Substances)

       1. The Introduction is realleged and incorporated by reference.

       2. Between on or about February 1, 2021 and on or about February 17,

 2021, in the Western District of Virginia, LEELYNN DANIELLE CHYTKA

 knowingly distributed a controlled substance, to wit: Suboxone (buprenorphine),

 a Schedule III controlled substance, by causing Suboxone to be mailed into

 prison facilities by secreting the Suboxone behind stamps.

       3. All in violation of Title 21, United States Code, Section 841(a)(1), and

 841(b)(1)(E).




                                         76
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 77 of 78 Pageid#: 130




                             NOTICE OF FORFEITURE

       1. Upon conviction of one or more of the felony offenses alleged in this

 Information, the defendant shall forfeit to the United States any property

 constituting, or derived from, any proceeds obtained, directly or indirectly, as a

 result of said offenses, pursuant to 18 U.S.C. §§ 982(a)(2)(B) and 981(a)(1)(C),

 as authorized by 28 U.S.C. § 2461(c).


       2. The property to be forfeited to the United States includes but is not

 limited to the following property:

           Money Judgment

    Not less than $455,930.00 in United States currency and all interest and
 proceeds traceable thereto, in that such sum in aggregate was obtained
 directly or indirectly as a result of said offenses or is traceable to such
 property.

           Vehicles

        i. 1999 Chevrolet Tahoe, VIN: l1GNEK13R9XJ492006

       ii. 2000 Dodge Ram, VIN: 1B7HF13Z6YJ117900

       iii. 2001 Ford Mustang, VIN: 1FAFP45X91F259982

       iv. 2003 Toyota Camry, VIN: 4T1BE30K53U242112

       v. 2005 Dodge Neon, VIN: 1B3ES66SX5D146791

       vi. 2008 Honda Accord, VIN: 1HGCS11328A022370

      vii. 2009 Honda Civic, VIN: 2HGFG21539H700875

                 Personal Property

      viii. Dell Inspiron Laptop Computer, Serial Number 3SNV463

                                          77
 USAO # 2020R00641
Case 1:21-cr-00009-JPJ-PMS Document 23 Filed 03/16/21 Page 78 of 78 Pageid#: 131




       3. If any of the above-described forfeitable property, as a result of any act

 or omission of the defendant:

          a. cannot be located upon the exercise of due diligence;

          b. has been transferred or sold to, or deposited with a third
             person;

          c. has been placed beyond the jurisdiction of the Court;

          d. has been substantially diminished in value; or

          e. has been commingled with other property which cannot be
             subdivided without difficulty.

       it is the intent of the United States to seek forfeiture of any other property

 of the defendant up to the value of the above-described forfeitable property,

 pursuant to 21 U.S.C. § 853(p).




 DATE: March 16, 2021




 For
 DANIEL P. BUBAR
 Acting United States Attorney




                                          78
 USAO # 2020R00641
